DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cadugan et al. (US PUB 2014/0139213), hereinafter Cadugan.

With respect to claim 1, Cadugan discloses a method of detecting a displacement of a magnetic component (See the “magnet” disclosed in paragraph [0099] of Cadugan), the method comprising: monitoring, via a position sensor operating in a low-powered mode (See paragraph [0090] of Cadugan), a magnetic field emitted by a magnetic component (See paragraph [0090] of Cadugan), wherein monitored characteristics of the magnetic field vary based at least in part on a displacement of the magnetic component (See paragraph [0090] of Cadugan); determining, via the position sensor, whether the monitored characteristics of the magnetic field satisfy an activation criteria (See paragraph [0090] of Cadugan); and upon determining that the monitored characteristics of the magnetic field satisfy the activation criteria (See paragraph [0091] of Cadugan), increasing the power of the position sensor to a high-powered mode to determine the displacement of the magnetic component (See paragraph [0091] of Cadugan).
With respect to claim 3, Cadugan discloses the method of claim 1, wherein the displacement is an angular displacement that is linearly related to the monitored characteristics during a range of rotation of the magnetic component (See the “angle sensor” disclosed in paragraph [0023] of Cadugan).
With respect to claim 4, Cadugan discloses the method of claim 1, further comprising adjusting a power output to an electric component based on the displacement of the magnetic component (See paragraphs [0090] and [0091] of Cadugan).
With respect to claim 5, Cadugan discloses the method of claim 4, wherein the electric component is an electric motor and wherein the displacement of the magnetic component is indicative of a displacement of an activation trigger (See paragraph [0099] of Cadugan).
With respect to claim 6, Cadugan discloses the method of claim 1, wherein the position sensor is selected from: an anisotropic magnetoresistive (AMR) bridge sensor, a hall-effect sensor, a tunnel-magnetoresistive (TMR) sensor, or a giant-magnetoresistive (GMR) sensor (See paragraph [0003] of Cadugan).
With respect to claim 7, Cadugan discloses a position sensing system comprising: a magnetic component (See the “magnet” disclosed in paragraph [0099] of Cadugan) configured for angular displacement (See the “angle sensor” disclosed in paragraph [0023] of Cadugan); and a position sensor (See paragraph [0090] of Cadugan) configured to: monitor, in a low-powered mode (See paragraph [0090] of Cadugan), a magnetic field emitted by the magnetic component (See paragraph [0090] of Cadugan), wherein monitored characteristics of the magnetic field vary based at least in part on an angular displacement of the magnetic component (See paragraph [0090] of Cadugan); determine whether the monitored characteristics of the magnetic field satisfy an activation criteria (See paragraph [0090] of Cadugan); and a controller (See the abstract of Cadugan) configured to, upon determining that the monitored characteristics of the magnetic field satisfy the activation criteria (See paragraph [0091] 
With respect to claim 9, Cadugan discloses the position sensing system of claim 7, wherein the angular displacement is linearly related to the monitored characteristics during a range of rotation of the magnetic component (See the “angle sensor” disclosed in paragraph [0023] of Cadugan).
With respect to claim 10, Cadugan discloses the position sensing system of claim 7 further configured to adjust a power output to an electric component based on the angular displacement of the magnetic component (See paragraphs [0090] and [0091] of Cadugan).
With respect to claim 11, Cadugan discloses the position sensing system of claim 10, wherein the electrical component is an electrical motor and wherein the angular displacement of the magnetic component is indicative of a displacement of an activation trigger (See paragraph [0099] of Cadugan).
With respect to claim 12, Cadugan discloses the position sensing system of claim 7, wherein the position sensor is selected from: an anisotropic magnetoresistive (AMR) bridge sensor, a hall-effect sensor, a tunnel-magnetoresistive (TMR) sensor, or a giant-magnetoresistive (GMR) sensor (See paragraph [0003] of Cadugan).
With respect to claim 13, Cadugan discloses a position sensing system comprising: a position sensor (See paragraph [0090] of Cadugan) spaced apart from a magnetic component (See paragraph [0099] of Cadugan), the position sensor configured to change in resistance based on a displacement of the magnetic component (See paragraph [0003] of Cadugan), wherein the position sensor is configured to: monitor, in a low-powered mode (See paragraph [0090] of Cadugan), a magnetic field emitted by the magnetic component (See paragraph [0090] of Cadugan), wherein monitored characteristics of the magnetic field vary based at least in part on a displacement of the magnetic component (See paragraph [0090] of Cadugan); determining whether the monitored characteristics of the magnetic field satisfy an activation criteria (See paragraph [0090] of Cadugan); and upon determining the monitored 
With respect to claim 14, Cadugan discloses the position sensing system of claim 13, wherein the displacement is an angular displacement that is linearly related to the monitored characteristics during a range of rotation of the magnetic component (See the “angle sensor” disclosed in paragraph [0023] of Cadugan).
With respect to claim 15, Cadugan discloses the position sensing system of claim 13, wherein in an instance the change in resistance of the position sensor meets an activation criteria (See paragraph [0091] of Cadugan), the position sensor is configured to cause transmission of a wake up signal (See paragraph [0091] of Cadugan); and a microcontroller (See the abstract of Cadugan) configured to, upon receiving the wake up signal, provide additional power to the position sensor (See paragraph [0091] of Cadugan), wherein the position sensor is configured to determine the displacement of the magnetic component in an instance additional power is provided (See paragraph [0091] of Cadugan).
With respect to claim 17, Cadugan discloses the position sensing system of claim 14, wherein the angular displacement is linearly related to the monitored characteristics during a range of rotation of the magnetic component (See the “angle sensor” disclosed in paragraph [0023] of Cadugan).
With respect to claim 18, Cadugan discloses the position sensing system of claim 14 further configured to adjust a power output to an electric component based on the angular displacement of the magnetic component (See paragraphs [0090] and [0091] of Cadugan).
With respect to claim 19, Cadugan discloses the position sensing system of claim 18, wherein the electrical component is an electrical motor and wherein the angular displacement of the magnetic component is indicative of a displacement of an activation trigger (See paragraph [0099] of Cadugan).
With respect to claim 20, Cadugan discloses the position sensing system of claim 13, wherein the position sensor is selected from: an anisotropic magnetoresistive (AMR) bridge sensor, a hall-effect sensor, a tunnel-magnetoresistive (TMR) sensor, or a giant-magnetoresistive (GMR) sensor (See paragraph [0003] of Cadugan).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadugan as applied to claims 1, 7 and 13 above, and further in view of Friedrich et al. (US PAT 9,606,190), hereinafter Friedrich.
With respect to claim 2, Cadugan discloses the method of claim 1, but fails to disclose wherein the magnetic component is a magnetic ring defining a north pole at a first end and a south pole at an opposite second end. However, Friedrich does disclose wherein the magnetic component is a magnetic ring defining a north pole at a first end and a south pole at an opposite second end (See element [126] in 
With respect to claim 8, Cadugan discloses the position sensing system of claim 7, but fails to disclose wherein the magnetic component is a magnetic ring defining a north pole at a first end and a south pole at an opposite second end. However, Friedrich does disclose wherein the magnetic component is a magnetic ring defining a north pole at a first end and a south pole at an opposite second end (See element [126] in figure 4 of Friedrich). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Cadugan to include the feature disclosed by Friedrich because doing so creates a more enhanced field distribution.
With respect to claim 16, Cadugan discloses the position sensing system of claim 13, but fails to disclose wherein the magnetic component is a magnetic ring defining a north pole at a first end and a south pole at an opposite second end. However, Friedrich does disclose wherein the magnetic component is a magnetic ring defining a north pole at a first end and a south pole at an opposite second end (See element [126] in figure 4 of Friedrich). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Cadugan to include the feature disclosed by Friedrich because doing so creates a more enhanced field distribution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2020/0132787 discloses an optimizing utilization of a wireless position sensor.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858